Citation Nr: 1503570	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-30 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disability.

2.  Entitlement to a compensable rating for a left mandible fracture.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1972.

This case comes to the Board of Veterans' Appeals (Board) from May 2011 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  In July 2014, the Veteran testified at a Board hearing at the RO.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  In September 2014, the Veteran's representative requested an additional 60 days.  In October 2014, the representative submitted additional evidence with a waiver of RO review.  

The issues of entitlement to rating in excess of 50 percent for a psychiatric disability and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the July 2014 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for a compensable rating for a left mandible fracture.


CONCLUSION OF LAW

The criteria for withdrawal of appeal of the claim for a compensable rating for a left mandible fracture by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2014).

On the record during the July 2014 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for a compensable rating for a left mandible fracture.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  


ORDER

The appeal of the claim for a compensable rating for a left mandible fracture is dismissed.


REMAND

Further development is needed on the claims for an increased rating for a psychiatric disability, to include PTSD, and a TDIU. 

The Veteran was examined by a private psychologist in July 2013.  He was then examined by VA in December 2013.  In October 2014, the Veteran's representative submitted a September 2014 examination report by the same private psychologist.  In that report, the psychologist commented that the Veteran's psychiatric disability appeared to have worsened since the July 2013 examination.

While the December 2013 VA examination is only one year old, the September 2014 private examination suggests that the Veteran's psychiatric disability may have worsened since that examination.  To properly adjudicate the claim for increase, a more current examination should be scheduled to determine whether the disability has worsened.

Prior to the examination, any outstanding VA medical records should be obtained.  The record contains VA treatment notes through December 2013.  Thus, any treatment notes since that time should be obtained.

As the remand of the claim for an increased rating for a psychiatric disability, to include PTSD, could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since December 2013.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his psychiatric disability, to include PTSD.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to the service-connected psychiatric disability and should state what symptoms cause that level of impairment.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow substantially gainful occupation due to the psychiatric disability.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected psychiatric disability.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


